Citation Nr: 0837453	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-13 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in August 2008.  A 
transcript of that hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In cases involving a claim of entitlement based on asbestos 
exposure in military service as the cause of current 
disability, the claim must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); 
Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).  These 
protocols require VA to determine whether military records 
demonstrate asbestos exposure during service, and, if so, 
determine whether there is a relationship between that 
exposure and the claimed disease.  M21-1, Part IV, 7.21(d)(1) 
(October 3, 1997).

The veteran claims that he now has asbestosis, and that his 
asbestosis was caused by the exposure to asbestos through 
arresting gear operation and maintenance work during service 
while aboard the USS America.  Although his service treatment 
records and exit examination do not indicate a respiratory 
condition, given the latency period for asbestos-related 
diseases, the absence of a lung condition at the time the 
veteran exited service is not dispositive.   

According to the veteran's DD-214, his military occupational 
specialty was aviation boatswain's mate aboard the USS 
America.  While there is no presumption of exposure to 
asbestos merely by reason of having been on a ship, an 
individual with this job title would have probable exposure 
to asbestos.  See Dymant v. West, 
13 Vet. App. 141 (1999); aff'd, Dymant v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000 (April 13, 2000).  
The veteran's pre-service occupation was at a manufacturing 
plant's store house.  After service he worked as an olin 
fiber balesman, a machinist in a water meter company, and a 
metal fabricator.

Once exposure to asbestosis has been established, a medical 
nexus opinion must be obtained on the question of whether the 
currently diagnosed asbestosis is related to the in-service 
exposure to asbestos.  A VA examination with a nexus opinion 
is required if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
veteran experienced an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  No medical nexus 
opinion has been provided in this case.  

The Board notes that there is a conflict in the medical 
evidence as to whether the veteran's respiratory disorder(s) 
can be diagnosed as asbestosis.  A July 2005 private medical 
record from Dr. Joseph Boscia concludes that the veteran has 
a currently diagnosed disability of asbestosis.  A September 
2007 VA medical examiner diagnosed the veteran with chronic 
obstructive pulmonary disease (COPD), emphysema, and asbestos 
exposure, but declined to diagnose asbestosis.  The VA 
examiner wrote, "Currently there is no clinical or objective 
evidence to support a frank diagnosis of asbestosis."  Where 
the record contains two medical opinions - one diagnosing 
asbestosis and another indicating there is not enough 
evidence to support a diagnosis of asbestosis - reasonable 
doubt on the medical question of current diagnosis of 
asbestosis must be resolved in the veteran's favor.

On the remaining question of medical nexus between currently 
diagnosed asbestosis and in-service asbestos exposure, there 
is no competent medical opinion of record.  In this regard, 
the Board notes the veteran's and his representative's 
belief, expressed at the personal hearing, the veteran's 
treating physician, Dr. Joseph Boscia, had provided such a 
medical opinion relating the current diagnosis of asbestosis 
to the veteran's service; however, Dr. Boscia's July 2005 
statement does not appear to include an expression of medical 
nexus relating the currently diagnosed asbestosis to the 
veteran's in-service history of asbestos exposure.  During 
the REMAND, the veteran and his representative are free to 
submit another statement from Dr. Boscia that includes a 
medical (nexus) opinion relating the currently diagnosed 
asbestosis to the veteran's established in-service exposure 
to asbestos.  

Likewise, the September 2007 VA medical examination report 
did not address the medical question of whether there was a 
medical nexus between the veteran's currently diagnosed 
respiratory disorder, including asbestosis, and the in-
service exposure to asbestos.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (holding that VA must assist a veteran 
by obtaining nexus opinion where evidence of a current 
disability and an association between that disability and 
active service are shown).  The history presented by the 
veteran at the September 2007 VA examination and in testimony 
at the personal hearing reflect no pre-service or post-
service asbestos exposures.  Because the evidence 
demonstrates in-service asbestos exposure, and the weight of 
the evidence is in relative equipoise on the question of 
current diagnosis of asbestosis, VA is obligated to obtain a 
medical nexus opinion on the question of whether the 
currently diagnosed asbestosis is related to the veteran's 
established asbestos exposure in service.

Accordingly, the case is REMANDED for the following action:

1.	Arrange for an appropriate VA 
respiratory disorders examination.  The 
examiner should be provided the full 
and accurate relevant history in the 
claims file that includes the reports 
of in-service exposure to asbestos.  
For purposes of this examination, the 
VA examiner is to accept as a find that 
the veteran was exposed to asbestos 
during service.  Request the VA 
examiner to review the claims file in 
conjunction with the examination.  

For any currently diagnosed disability of the 
lungs, the VA examiner is requested to provide 
an opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or greater 
probability) that the veteran's currently 
diagnosed respiratory disorder, including, if 
diagnosed, asbestosis, is etiologically 
related to the established in-service 
shipboard exposure to asbestos.  A complete 
rationale should be given for all opinions and 
conclusions expressed.  If the requested 
medical opinion cannot be given, the examiner 
should state the reason why.

2.	The RO should readjudicate the issue of 
service connection for asbestosis, in 
light of the additional evidence 
obtained.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case, and should be 
given an appropriate opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran and his 
representative are free to submit another statement from 
Dr. Boscia that includes a medical opinion relating the 
currently diagnosed asbestosis to in-service exposure to 
asbestos.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




